Citation Nr: 0000123	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  94-00 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1942 to December 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an 
October 1992 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

The veteran provided testimony at a personal hearing before 
the RO in August 1993.  A transcript of that hearing is of 
record.

This matter was previously before the Board in July 1995 and 
October 1996, at which times it was remanded for additional 
development.  

The RO affirmed the denial of entitlement to service 
connection for bilateral hearing loss in December 1998.

The case has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  Competent evidence is of record which indicates that the 
veteran suffered acoustic trauma and complained of hearing 
loss while on active duty.

2.  Audiometric testing has revealed that the veteran 
currently has moderate to severe sensorineural hearing loss 
bilaterally.

3.  Competent medical evidence has related the veteran's 
current hearing loss disability to the acoustic trauma he 
experienced while on active duty.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reflect that he was 
treated on three occasions, between October 1943 and January 
1944, for ear problems.  The final treatment records 
associated with the veteran's claims file reflect that he was 
hospitalized at Bethesda Naval Hospital for six weeks in 
December 1943, at which time the veteran was reported to have 
punctured an ear drum one month earlier.

The RO received the veteran's application for compensation in 
December 1945, wherein he listed a hospitalization for his 
left ear at Bethesda Naval Hospital in October 1944.  The 
veteran further indicated that his ear drum had been 
punctured by gun fire in July 1944.  After review of his 
service medical records, the RO granted service connection 
for otitis media in December 1945.  The veteran's service-
connected otitis media was rated as zero percent disabling 
under Diagnostic Code 6201.

In a September 1960 statement submitted in support of the 
veteran's request for an increased disability rating, J. 
Baker, D.O. reported that the veteran had been treated for a 
chronic draining otitis media of the left ear.  VA 
examination for disability evaluation purposes in November 
1960 included audiometric testing which resulted in diagnoses 
of impaired hearing and residuals of chronic suppurative 
otitis media (healed).  VA examination in November 1978 again 
included audiometric testing which revealed a mild hearing 
loss. 




On an October 1992 audiological evaluation, the VA 
audiologist diagnosed bilateral sloping moderate to severe 
sensorineural hearing loss.  The veteran reported a 
progressive loss of hearing in both ears, greater in the 
right ear than the left. 

The veteran was afforded a VA examination in January 1996.  
He reported that he had served in the Navy as a gunner's 
mate, and that he suffered a perforation of his left tympanic 
membrane after an explosion in 1943.  He reiterated his 
complaints of progressive hearing loss.  The veteran also 
reported a work history which included 22 years of work as a 
press operator with Ford Motor Company.  He stated that he 
experienced noise exposure pursuant to that employment and 
did not utilize hearing protection.  

Examination revealed sclerosis of the left tympanic membrane 
with a small posterior and anterior perforation.  There was 
crust anteriorly but no evidence of cholesteatoma.  The 
auricle, external ear canal, tympanum and mastoid were all 
normal.  It was further observed that there was no evidence 
of any active ear disease.  Diagnosis in January 1966 was 
"[b]ilateral symmetric down sloping sensorineural hearing 
loss that is likely secondary to noise, his previous ear 
infection after the explosion near his left ear and aging."  
In an addendum to the examination dated in May 1997, the VA 
physician reiterated the opinion that the veteran's current 
hearing loss was likely secondary to noise, his previous ear 
infection after the in-service explosion, and aging.

On a November 1998 audiological evaluation, the veteran 
complained of significant difficulty understanding speech in 
all situations.  He reported to the VA audiologist his in-
service history of noise exposure, mostly from weapons, as 
well as the noise exposure which he experienced subsequent to 
his service while working as a press operator.  Diagnosis was 
"moderate to severe sloping sensorineural hearing loss in 
both the left and right ear."  

In the assessment, the examiner noted "Mr. Eck is a 73 year 
old gentleman with a history of extensive noise exposure 
secondary to his work as a gunner's mate in the Navy during 
the Second World War.  The patient also sustained a traumatic 
perforation of the left ear in 1944 secondary to an 
explosion.  Although the patient appears to have healed the 
perforation, he does have extensive scarring and 
tympanosclerosis, which may be responsible for the mild 
discrepancy between left and right sides.  Although the 
patient almost certainly has a degree of presbycusis, a 
superimposed noise-induced loss is likely given the history 
and the notching at 4000 Hz.  No audiograms prior to 1992 
were available for review today."


Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1999);  38 C.F.R. §§ 3.307, 3.309 
(1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under section 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  


More recently, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999), req. 
for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  Because there 
is no duty to assist under 38 U.S.C. § 5107(a) absent the 
submission of a well-grounded claim, the Court held that the 
Secretary cannot undertake to assist a veteran in developing 
facts pertinent to his or her claim until such a claim has 
first been established.  

Thus, the threshold question that must be resolved is whether 
the veteran has presented evidence of a well-grounded claim.  
A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  An 
allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

A well-grounded service connection claim generally requires 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the asserted in-service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Court's prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  

This burden may not be met merely by presenting lay 
testimony, as lay persons are not competent to offer medical 
opinions.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Id. at 160.  

Analysis

The Board notes that the last record reflecting in-service 
treatment for otitis media, dated in December 1943, reflects 
that the veteran complained at that time of poor hearing in 
his left ear.  The examination generated pursuant to the 
veteran's discharge from service notes that he was treated at 
least three times for otitis media while in service.  
However, service medical records do not reflect the origin or 
causation of the veteran's in-service ear disorders.  

Nevertheless, the service records are clear in showing that 
the veteran suffered from a perforated ear drum during 
service, and thus it cannot be said that the veteran did not 
suffer some kind of acoustic trauma during his active duty.  
Therefore, the first "prong" of Caluza, i.e., an in-service 
injury, has been met.  

Post-service medical records have clearly provided diagnosis 
that the veteran suffers from a current bilateral hearing 
loss.  Further, the VA examinations performed in 1996 and 
1998 contain medical opinions that relate the veteran's 
current bilateral hearing loss to the left ear injury, or 
injuries, that the veteran suffered in service.  Thus, the 
Board finds that the second and third prong of Caluza are 
met, and holds that the veteran has submitted a well-grounded 
claim for service connection for bilateral hearing loss, 
secondary to acoustic trauma the veteran experienced while on 
active duty. 


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is well-grounded.


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board recognizes that VA has a duty to assist the veteran 
in the development of facts pertinent to his well-grounded 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159.  This duty 
is neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90, 92 (1990).  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board conferred on the veteran, as a 
matter of law, the right to compliance with the remand's 
instructions.  In the instant case, the Board finds that the 
instructions for further development set forth within the 
October 1996 remand have not been met with full compliance 
that would allow the Board to render a fair and equitable 
decision.  

In its July 1995 remand, the Board requested that a VA 
audiometric examination be performed to evaluate the 
veteran's bilateral hearing loss.  The remand further 
requested that the VA examiner provide answers to certain 
detailed questions regarding the veteran's hearing loss.  
Specifically, the examiner was asked to elicit a detailed 
account from the veteran regarding in-service ear problems 
and noise exposure.  The examiner was also asked to provide a 
medical opinion as to the etiology of any hearing loss and 
its probable date of onset.  

Pursuant to the Board's July 1995 remand, the veteran was 
afforded VA examination in January 1996.  After audiological 
evaluation, the examining physician opined that the veteran's 
current hearing loss was likely secondary to noise, his 
previous ear infection after the explosion near his left ear, 
and aging.  However, there is no indication in the 
examination report that the veteran's claims file was 
reviewed.  Indeed, it appeared that the etiological opinion 
was based on history alone as reiterated by the veteran.  

The Board remanded the veteran's claim in October 1996, 
requesting that his claims file be reviewed by an ear, nose, 
and throat specialist in order to determine the etiology of 
the veteran's current hearing loss.  In an October 1998 
request for said VA examination, the RO specifically asked 
for an etiological opinion by a VA ear, nose, and throat 
physician after reviewing the veteran's claims file.  
The RO also asked specifically that the examiner should 
render an opinion as to "whether it is at least as likely as 
not" that the veteran's current hearing loss is related to 
service.  The VA physician's November 1998 report, however, 
contains no etiological opinion.  It was noted that the 
veteran has a history of extensive noise exposure secondary 
to his work as a gunner's mate.  There is no response, 
however, regarding the RO's request for the reporting 
physician to opine as to whether it is at least as likely as 
not that the veteran's current hearing loss is related to any 
in-service injury or disease. 

Moreover, the examining physician noted that "[n]o 
audiograms prior to 1992 were available for review today."  
Therefore, it appears to the Board that the physician did not 
have the opportunity to review the veteran's claims file in 
its totality, as the claim file reflects that the veteran 
underwent audiometric examination during service, including 
audio evaluation performed at the service induction and 
separation examinations.  

Also of record, but not appearing to have been considered, 
are the veteran's audiometric examination reports from 
November 1960 and November 1978.  In this regard, the Board 
notes that the Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1999), provides that is an essential requirement that 
examinations view each disability in relation to its history.  
38 C.F.R. § 4.1 (1999).  The Board is of the opinion 
therefore, that an opinion pertaining the etiology of the 
veteran's bilateral hearing loss, rendered after a complete 
and thorough review of the veteran's claims file, and 
preferably by the VA physician who conducted the November 
1998 examination, would be of assistance in this case.

Additionally, the Board notes that in his December 1945 
claim, the veteran reported that he had been hospitalized for 
his left ear at Bethesda Naval Hospital in October 1944.  
During a hearing at the RO in October 1993, the veteran 
recalled being hospitalized at Bethesda Naval Hospital for 
two months after a gun went off near his ear when he was not 
wearing ear protection.  Therefore, the Board informed the RO 
in it's October 1996 remand that it should attempt to 
determine whether additional hospitalization records for the 
veteran's period of service are available.  

Pursuant to that instruction, the RO wrote to the veteran in 
November 1996 and requested that he identify all in-service 
treatment he had received for his ears and hearing loss.  The 
claims file reflects that the veteran did not respond to the 
RO's request.  The record also shows that the RO contacted 
Bethesda Naval Hospital directly in an attempt to obtain 
records that might reflect medical treatment the veteran 
received in October 1944.  However, the record contains no 
evidence that Bethesda Naval Hospital responded to that 
request in any manner.

Finally, the Board notes that during his August 1993 hearing, 
the veteran testified that the injuries he suffered to his 
ears during service were the result of firing weapons during 
combat.  Specifically, the veteran testified that he served 
on the "USS Duncan," the "AKA Aquarius," and a Navy 
"tanker."  The record, however, including the veteran's DD 
Form 214, is not clear on this matter.

Accordingly, the case is remanded for the following:

1.  The RO should attempt to obtain the 
specific medical record(s) from Bethesda 
Naval Hospital reflecting medical 
treatment the veteran received at that 
facility from October 1944.  If it is 
determined that said record(s) cannot be 
obtained, the RO should note that fact in 
the claims file provide the reasons why 
said records are unobtainable.  Any 
response from the subject naval facility 
should be documented in the claims file.

2.  The RO should request all necessary 
service records from the appropriate 
service department in order to determine 
whether there is evidence establishing 
that the veteran served in combat.

3.  The RO should arrange for the 
veteran's claims file to be referred back 
to the VA physician who performed the 
November 1998 audiometric examination 
with a request that the physician perform 
a complete and thorough review of the 
veteran's claims file, to include review 
of service medical records and all VA 
audiometric examinations performed 
subsequent to the veteran's discharge 
from service.  

The VA physician should be requested to 
provide an opinion regarding the etiology 
of the veteran's bilateral hearing loss, 
and to specifically opine whether is it 
as least as likely as not that the 
veteran's current hearing loss is related 
to any incident of service.  Based upon 
review of pertinent information in the 
claims folder, the VA physician should 
determine, if possible, whether the 
veteran has suffered any intercurrent 
causes(s) of hearing loss, and if so, an 
opinion should be expressed as to the 
extent, if any, the post-service hearing 
loss can be dissociated from hearing loss 
due to any incident(s) of service, and if 
so, the physician should designate the 
nature and severity of the hearing loss 
incurred during service as opposed to 
that due to intercurrent cause(s) of 
hearing loss.  

If the VA physician performing the 
November 1998 examination is not 
currently available to render said 
opinions, the RO should schedule another 
appropriate specialist to conduct a 
review of the veteran's claims file and 
render the above-requested opinions.  Any 
opinions rendered must be accompanied by 
a complete rationale.

4.  Thereafter, the RO should carefully 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
RO should review the requested opinions 
(and additional examination if required) 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  The RO and the veteran are 
advised that the Board is obligated by 
law to ensure that the RO complies with 
its directives.  See Stegall, supra.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for bilateral hearing 
loss, with application of 38 U.S.C.A. 
§ 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304(d) (1999), if warranted

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The purpose of this remand is to obtain 
additional information and to ensure due process of law.  No 
action is required of the veteran until he is notified by the 
RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

